Citation Nr: 0712161	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  04-20 386A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for neurologic 
disability due to measles.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for a hypothyroid 
disability.

4.  Entitlement to service connection for a sleep disability.

5.  Entitlement to service connection for a stress and memory 
deficit disability.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
fibromyalgia.

7.  Entitlement to a rating in excess of 10 percent for left 
heel Achilles tendonitis.

8.  Entitlement to a rating in excess of 10 percent for right 
heel Achilles tendonitis.

9.  Entitlement to an initial rating in excess of 10 percent 
for lumbosacral strain, right sciatica, and osteophytosis of 
L4-5 and L5-S1.

10.  Entitlement to an initial compensable evaluation for 
bilateral knee strain.

11.  Entitlement to an initial compensable evaluation for 
hamstring (Muscle Group XII) strain.

12.  Entitlement to a total disability rating based in 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had service from September 1985 to October 1986.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

In September 2006 additional evidence pertinent to the issues 
on appeal was received along with a waiver (page 3, January 
2007 appellant's brief) of initial RO consideration of this 
evidence.

The issues of entitlement to service connection for a sleep 
disability and a stress and memory deficit disability, 
entitlement to ratings in excess of 10 percent for left and 
right heel Achilles tendonitis, and entitlement to higher 
initial ratings for lumbosacral strain, bilateral knee 
strain, hamstring strain, as well as entitlement to TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The objective medical evidence fails to establish a nexus 
or link between neurologic disability due to measles, a left 
shoulder disability, and a hypothyroid disability and the 
veteran's service.

2.  An August 2000 RO decision denied entitlement to service 
connection for fibromyalgia.

3.  Evidence received subsequent to the August 2000 RO 
decision does not, by itself or when considered with previous 
evidence of record, relate to an unestablished fact necessary 
to substantiate the claim and does not raise a reasonable 
possibility of substantiating the veteran's fibromyalgia 
claim.


CONCLUSIONS OF LAW

1.  A neurologic disability was not incurred in or aggravated 
by active service, and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

2.  A left shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  A hypothyroid disability was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

4.  The August 2000 RO decision which denied service 
connection for fibromyalgia is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2005).

5.  Evidence received since the August 2000 RO decision is 
not new and material, and the veteran's claim of service 
connection for fibromyalgia is not reopened.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in April 2003, May 2003, and July 
2003, the veteran was informed of the evidence and 
information necessary to substantiate his claims, the 
information required of him to enable VA to obtain evidence 
in support of the claims, the assistance that VA would 
provide to obtain evidence and information in support of the 
claims, and the evidence that he should submit if he did not 
desire VA to obtain such evidence on his behalf.  The April 
2003 letter correctly noted the RO's prior denial of service 
connection for fibromyalgia and the April 2003 letter 
contains the information concerning reopening the 
fibromyalgia claim as required by Kent V. Nicholson, 20 Vet. 
App. 1 (2006).  The Board notes that VCAA notice in this case 
was provided to the appellant prior to the initial 
adjudication.  Pelegrini.

As the service connection claims adjudicated herein are 
denied, no disability rating or effective date will be 
assigned, and there can be no possibility of any prejudice to 
the appellant under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The veteran's service medical records, private medical 
records, and VA medical records are associated with the 
claims file.  The veteran has undergone VA examinations that 
have addressed the medical questions presented by this 
appeal.  The veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met.  Accordingly, the Board will 
address the merits of the claims.

Legal criteria

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence for certain chronic diseases, such as organic 
diseases of the nervous system and endocrinopathies will be 
presumed if they become manifest to a compensable degree 
within the year after service.  38 C.F.R. §§ 3.307, 3.309(a).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

I.  Service connection for neurologic damage, a left shoulder 
disability, and a hypothyroid disability.

The veteran asserts that he has a neurological disability as 
a residual of having had the measles during service.  An 
August 1986 service medical discharge summary record reflects 
a diagnosis of measles.  The neurological system was noted to 
be intact.

Service medical records contain no complaints or diagnoses 
related to a neurologic, left shoulder, or hypothyroid 
disability.

The Board notes that the medical evidence of record does not 
appear to contain current diagnoses associated with these 
claimed disabilities.  At any rate, there is no suggestion 
from any physician that the veteran has a left shoulder 
disability, hypothyroid disability, or a neurologic 
disability related to his service.  In this regard, the Board 
observes that no such disabilities were noted or complained 
of at the February 1987 VA examination conducted shortly 
following service or within one year after service.  As for 
the neurologic disability claim, a May 2003 VA examiner 
stated that the veteran had no organic evidence of 
neurological damage disability due to measles.  

In short, as the objective medical evidence fails to 
establish a nexus or link between neurologic disability due 
to measles, a left shoulder disability, and a hypothyroid 
disability and the veteran's service, service connection for 
those disabilities is not warranted.

While the Board does not doubt the sincerity of the veteran's 
belief regarding the service connection issues that were 
denied, and the veteran's statements in this regard have been 
reviewed, the veteran is not competent to offer evidence 
which requires medical knowledge, such as the question of 
whether a chronic disability is currently present or a 
determination of etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit favorable determinations.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II.  Fibromyalgia

The veteran's claim of service connection for fibromyalgia 
was denied by an August 2000 rating decision.  The unappealed 
August 2000 RO decision is final, and a claim which is the 
subject of a prior final decision may be reopened if new and 
material evidence is presented or secured.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156.

In April 2003 the veteran requested that his fibromyalgia 
claim be reopened.

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."

There has been a regulatory change with respect to new and 
material evidence which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because 
the veteran filed his claim in April 2003, the new version of 
the law is applicable in this case.  Under the revised 
regulation, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers.

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The record at the time of the August 2000 RO decision 
included the veteran's service medical records which showed 
complaints of pain involving multiple joints.  No diagnoses 
of fibromyalgia were made during service.

VA medical records noted that the veteran had been diagnosed 
with fibromyalgia in March 1999.  Other VA medical records 
dated in 1999 and 2000 revealed ongoing treatment for 
fibromyalgia.  

A February 2000 VA vocational rehabilitation consultation 
revealed that the veteran complained of generalized pain 
throughout his entire body.

A VA record date in May 2000 noted that the veteran was doing 
okay at work but was experiencing discomfort from 
fibromyalgia.

The rating decision dated in August 2000 denied service 
connection for fibromyalgia on the basis that the service 
medical records were negative for findings of fibromyalgia.

The evidence added to the claims file subsequent to August 
2000 includes VA medical records that continue to reflect 
ongoing treatment for fibromyalgia.  

At a May 2003 VA neurologic examination, the veteran stated 
that he had neurologic damage secondary to measles in the 
form of fibromyalgia.  He stated that his symptoms of 
fibromyalgia appeared due to a lack of sleep.  The examiner 
noted that the veteran had a long history of chronic pain 
syndrome and that a lot of symptoms had been combined and 
taken into consideration over the years with those two 
diagnoses (fibromyalgia and chronic pain syndrome).  It was 
noted that physical examination in search of a neurological 
disorder was unproductive.  The diagnoses included 
fibromyalgia, chronic pain syndrome, and no organic evidence 
of neurological damage disability due to measles.  

The evidence added to the claims file subsequent to August 
2000 does not raise a reasonable possibility of 
substantiating this claim.  In fact, the evidence received 
subsequent to August 2000 essentially reflects that the 
veteran continues to receive ongoing treatment for 
fibromyalgia.  The Board can find no references among the 
newly submitted evidence to manifestations of fibromyalgia 
during service, or that fibromyalgia might in some way be 
related to service. 

In short, the Board finds that the evidence is not new and 
material under 38 C.F.R. § 3.156.  As such, the veteran's 
claim of entitlement to service connection for fibromyalgia 
is not reopened.


ORDER

Service connection for neurologic disability due to measles 
is denied.

Service connection for a left shoulder disability is denied.

Service connection for a hypothyroid disability is denied.

New and material evidence having not been submitted, the 
veteran's application to reopen the claim of entitlement to 
service connection for fibromyalgia is denied.


REMAND

As for service connection for a sleep disorder and service 
connection for stress and memory deficit, the Board notes 
that a private medical record (counseling report apparently 
dated in May 2004) appeared to suggest that pain associated 
with the veteran's service-connected heels and knee 
disabilities were at least partially responsible for the 
veteran's development of depression, which was in turn 
responsible for creating memory problems and sleep 
disturbance.  Although not stated in exactly the same manner, 
the Board observes that a March 2003 VA examiner essentially 
noted that the veteran had decreasing concentration and sleep 
disturbance essentially as a result of chronic pain syndrome 
associated with depression.  The Board acknowledges that the 
issues of entitlement to service connection for a sleep 
disorder, and a disability manifested by stress and memory 
deficit, as secondary to service-connected disability, have 
not been adjudicated by the RO, nor developed for appellate 
consideration on this appeal.  However, the Board finds that 
the secondary service connection issues are inextricably 
intertwined with the service connection issues on appeal 
relative to these disabilities.  In this regard, the Board 
finds that an examination to determine whether his sleep 
disorder and stress and memory deficit are related to his 
service-connected disabilities would be useful in this case.

As for the issues of a rating in excess of 10 percent for 
left heel Achilles tendonitis, a rating in excess of 
10 percent for right heel Achilles tendonitis, and higher 
initial ratings for lumbosacral strain, bilateral knee 
strain, and hamstring strain, as well as entitlement to a 
TDIU, the Board observes (as noted in the veteran's 
representative's January 2007 brief) that the veteran last 
underwent examinations for these disabilities nearly four 
years prior (May 2003).  Further, in a statement received in 
September 2006, the veteran's wife noted that she had 
observed that the veteran's service-connected disabilities on 
appeal had worsened over the preceding 1-2 years.  As the 
veteran last underwent a VA examination for these 
disabilities in May 2003, and as he has submitted evidence 
arguably showing that his service-connected disabilities had 
worsened since the last VA examination, the Board finds that 
more current clinical findings would be useful on appeal, to 
include relative to his employability status.

In view of the foregoing, the case is hereby remanded for the 
following action:

1.  The veteran should be scheduled for 
appropriate VA examination to determine 
whether it is at least as likely as not 
that the veteran has any current sleep 
disability or a stress and memory deficit 
disability that is related to service-
connected disability.  The examiner must 
explain the rationale for all opinions 
given.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.

2.  Thereafter, the RO should adjudicate 
the issues of entitlement to service 
connection for a sleep disorder as 
secondary to service-connected 
disability, and the issue of entitlement 
to service connection for stress and 
memory deficit disability as secondary to 
service-connected disability.  Notice of 
the determinations, and his appellate 
rights should be provided to the 
appellant.  The veteran must be advised 
that such issue(s) will warrant appellate 
consideration only if he expresses timely 
notice of disagreement with the secondary 
service connection issues, and submits a 
timely substantive appeal following 
issuance of a statement of the case.

3.  The veteran should be afforded the 
appropriate VA examinations to determine 
the nature and severity of his service-
connected left and right heel Achilles 
tendonitis, lumbosacral strain, bilateral 
knee strain, and hamstring strain 
disabilities, as well as employability 
due to service-connected disabilities.  
The claims file must be made available to 
the examiner(s) for review in connection 
with the examination(s).  All indicated 
studies should be performed, and all 
findings reported in detail.

4.  Thereafter, readjudicate the issues 
of entitlement to service connection for 
a sleep disability, entitlement to 
service connection for a stress and 
memory deficit disability, entitlement to 
a rating in excess of 10 percent for left 
heel Achilles tendonitis, entitlement to 
a rating in excess of 10 percent for 
right heel Achilles tendonitis, 
entitlement to an initial rating in 
excess of 10 percent for lumbosacral 
strain, right sciatica, and osteophytosis 
of L4-5 and L5-S1, entitlement to an 
initial compensable evaluation for 
bilateral knee strain, entitlement to an 
initial compensable evaluation for 
hamstring strain, and entitlement to a 
TDIU.  If any benefit sought is not 
granted to the veteran's satisfaction, a 
supplemental statement of the case should 
be issued, and the veteran and his 
representative should be afforded the 
appropriate period to respond.  
Thereafter, the case should be returned 
to the Board, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


